Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hang; Hu et al. (US 20150147482 A1). Hang teaches a semiconductor processing system comprising: a reaction chamber (500; Figure 5B; [0102]), the reaction chamber (500; Figure 5B; [0102]) comprising a first material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V); a susceptor (504; Figure 5B; [0102]), the susceptor (504; Figure 5B; [0102]) comprising a second material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) and being configured to hold a substrate for processing; a showerhead (502; Figure 5B; [0102]), the showerhead (502; Figure 5B; [0102]) comprising a third material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V); and a first gas source (“process gases”; [0102], [0070], [0071]-metal halides, etc..), the first gas source (“process gases”; [0102], [0070], [0071]-metal halides, etc..) providing a first gas precursor (“process gases”; [0102], [0070], [0071]-metal halides, etc..) to the reaction chamber (500; Figure 5B; [0102]) through a gas line (piping inside 500 leading to 502; Figure 5B) between the first gas source (“process gases”; [0102], [0070], [0071]-metal halides, etc..) and the reaction chamber (500; Figure 5B; [0102]) in a process of etching a film on the substrate, wherein the gas line (piping inside 500 leading to 502; Figure 5B) is made of the first material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V), the second material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) or the third material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V); wherein the first material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V), the second material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V), and the third material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) are configured to react with one or more of the first gas precursor (“process gases”; [0102], [0070], [0071]-metal halides, etc..) and a second gas precursor (“process gases”; [0102], [0070], [0071]-metal halides, etc..) to form a volatile gas compound; wherein the volatile gas compound is configured to be removed from the semiconductor processing system, as claimed by claim 1. The Examiner notes Kang’s [0083] statement regarding reactions creating “volatile gas compound” and exhaustion thereof – “In both in situ and remote chamber cleans, the reactive species in the chamber react with the accumulated deposited films and undercoat to form gaseous products that are evacuated from the chamber. In many cases, the chamber clean chemicals include fluorine-containing species, for example NF3 that may be optionally mixed with inert gas such as He or Ar. Where a fluorine-containing cleaning chemical is used, SiO.sub.2 present in the chamber may be converted to SiF.sub.4, a volatile substance that may be removed by purging (e.g., sweeping and/or evacuating) the reaction chamber.”
Hang further teaches:
The semiconductor processing system of claim 1, further comprising a reaction chamber lining (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V), as claimed by claim 2
The semiconductor processing system of claim 2, wherein the reaction chamber lining (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) comprises a coating comprising a material deposited onto the reaction chamber (500; Figure 5B; [0102]), as claimed by claim 3
The semiconductor processing system of claim 3, wherein a thickness (2000 angstrom [0128] = 0.0002mm) of the reaction chamber lining (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) is between 0.0001 and 0.001 mm, as claimed by claim 4
The semiconductor processing system of claim 2, wherein the reaction chamber lining (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) is made from a material selected from the group consisting of tungsten, molybdenum (Group V), titanium (Group IV), niobium (Group V), tantalum , vanadium (Group IV), aluminum, hafnium, zirconium (Group V), zinc (Group IV), vanadium alloy, zinc alloy, quartz, borosilicate quartz, and stainless steel, as claimed by claim 5
The semiconductor processing system of claim 2, wherein the reaction chamber lining (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) is made from the first material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V), wherein the first material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) comprises at least one of: tungsten, molybdenum (Group V), aluminum, zinc (Group IV), and zinc alloy, as claimed by claim 6
The semiconductor processing system of claim 2, wherein the reaction chamber lining (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) is made from the first material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V), wherein the first material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) comprises at least one of: tungsten, molybdenum (Group V), aluminum, zinc (Group IV), and zinc alloy, as claimed by claim 7
The semiconductor processing system of claim 1, wherein the first gas precursor (“process gases”; [0102], [0070], [0071]-metal halides, etc..) comprises one or more of or is derived from one or more of: TiCl4, TiF4, TiClx, TiFx, MoClx, MoFx, WClx, WFx, NbClx, NbFx, TaClx, TaFx, VClx, VFx, AlClx, HfClx, or ZrClx, as claimed by claim 8
The semiconductor processing system of claim 1, wherein the second gas precursor (“process gases”; [0102], [0070], [0071]-metal halides, etc..) comprises a halide, as claimed by claim 9
The semiconductor processing system of claim 9, wherein at least one of the first gas precursor (“process gases”; [0102], [0070], [0071]-metal halides, etc..) and the second gas precursor (“process gases”; [0102], [0070], [0071]-metal halides, etc..) comprises NbFs, CC14, or WOF4, as claimed by claim 10
The semiconductor processing system of claim 1, wherein the susceptor (504; Figure 5B; [0102]) is made from the second material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V), wherein the second material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) comprises at least one of: tungsten, molybdenum (Group V), zinc (Group IV), zinc alloy, as claimed by claim 11
The semiconductor processing system of claim 1, wherein the showerhead (502; Figure 5B; [0102]) is made from the third material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V), wherein the third material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) comprises at least one of: tungsten, molybdenum (Group V), zinc (Group IV), and zinc alloy, as claimed by claim 12
The semiconductor processing system of claim 1, wherein the first gas source (“process gases”; [0102], [0070], [0071]-metal halides, etc..) provides a gas comprising at least one of: a non-metal halide ([0070]), an organic halide, and a metal oxyhalide, as claimed by claim 13
The semiconductor processing system of claim 1, further comprising a remote plasma unit (550; Figure 5B), wherein at least one of the first gas precursor (“process gases”; [0102], [0070], [0071]-metal halides, etc..) and the second gas precursor (“process gases”; [0102], [0070], [0071]-metal halides, etc..) are flowed through the remote plasma unit (550; Figure 5B) prior entering the showerhead (502; Figure 5B; [0102]), as claimed by claim 14
The semiconductor processing system of claim 14, , wherein both the first gas precursor (“process gases”; [0102], [0070], [0071]-metal halides, etc..) and the second gas precursor (“process gases”; [0102], [0070], [0071]-metal halides, etc..) are flowed through the remote plasma unit (550; Figure 5B) prior entering the showerhead (502; Figure 5B; [0102]), as claimed by claim 15
The semiconductor processing system of claim 14, wherein at least one of the first gas precursor (“process gases”; [0102], [0070], [0071]-metal halides, etc..) and the second gas precursor (“process gases”; [0102], [0070], [0071]-metal halides, etc..) is additionally provided to the reaction chamber (500; Figure 5B; [0102]) without flowing (551; Figure 5B) through the remote plasma unit (550; Figure 5B), as claimed by claim 16

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HASHIGUCHI; Hisashi et al. (US 20120247667 A1) also teaches a protecting coating on internal reactor surfaces (Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716